Citation Nr: 1214496	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-01 058	)	DATE
	)
)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery disease as secondary to service-connected chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension as secondary to service-connected COPD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for coronary artery disease and hypertension.  The Veteran disagreed with this decision, and perfected an appeal as to both issues. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1954 to May 1958.

2.	On February 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant Board received a September 2011 VA Form 21-4138, Statement in Support of Claim, from the Veteran on which he wrote:  "I WANT TO WITHDRAW MY APPEAL(S)."  He specifically mentioned his claims for arteriosclerotic heart disease and hypertensive vascular disease.  

The Board finds that the foregoing communication clears shows that the Veteran has withdrawn his appeals as to the issues listed above.  As the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for coronary artery disease as secondary to service-connected chronic obstructive pulmonary disease (COPD) is dismissed.

The appeal of the denial of service connection for hypertension as secondary to service-connected COPD is dismissed.





		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


